                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                          Alexandria Division


Jerry L. Craig,
        Petitioner,

V.                                                              I:17cvl402(AJT/IDD)

Harold W.Clarke,
        Respondent.

                                    MEMORANDUM OPINION


        Jerry L. Craig, a Virginia inmate proceeding pro se, has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging the constitutionality of convictions

entered in the Circuit Court ofthe City ofPortsmouth. Case Nos. CR12-2151-01 through -05.

Before the Court is the respondent's Motion to Dismiss the petition, to which Craig has filed his

opposition.[Dkt. No. 29, 32] For the following reasons, the Motion to Dismiss will be granted.

                                            I. Background

        On July 9, 2013, Craig was tried to a jury and found guilty offelony eluding the police,

felony driving after having been declared an habitual offender, driving on a revoked license with

endangerment, DUI second offense within five years, and unreasonable refusal ofa blood test,

second offense. In its Order adjudicating Craig's subsequent petition for state habeas corpus

relief, the Supreme Court of Virginia described the facts underlying the convictions as follow:'

               Petitioner's convictions arise from a car chase through a residential
               neighborhood which ended when petitioner crashed the Chevrolet
               Tahoe he was driving. Virginia Marine Police Officer Kevin Croft
               first noticed the Tahoe as it passed Croft's marked police vehicle at
               over ninety miles per hour on Westem Freeway. Croft engaged his


  'Because a federal court on habeas review of a state conviction must defer to findings offact
made by state trial and appellate courts, 28 U.S.C. § 2254(d), it is appropriate to look to the state
court's recitation ofthe salient facts.
